internal_revenue_service number release date index number --------------------- -------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-134979-17 date date legend a b x --------------------------------------------------------------------------------------------------------- ------------------------- --------------------------------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------------------------------------- ------------------------ trust ---------------------------------------------------------- state --------------- date --------------------------- date -------------------- date --------------------------------------------------------------------------------------------------------- ------------------- dear---------------- this responds to a letter dated date and subsequent information submitted on behalf of a b and x requesting rulings under sec_1361 and sec_1361 of the internal_revenue_code the code plr-134979-17 facts the information submitted states that a and b were married on date and are in the process of finalizing the division of assets as a result of their divorce one such marital asset of a and b are shares of stock in x an s_corporation the shares of x stock are currently held by a revocable_trust of which a is the grantor a’s grantor_trust the state court presiding of the divorce of a and b issued a divorce decree on date as modified by an order dated date together the decree a key part of the decree is a requirement that a cause a’s grantor_trust to transfer all of the shares of x stock it holds to trust the beneficiaries of which are a and b with certain agreed-upon provisions a and b negotiated the terms of the trust and both signed the agreement setting forth the trust’s terms the decree orders that the transfer of the shares of x stock to the trust is subject_to the prior approval of the tax issues by the irs other than a nominal amount of cash the trust will be funded only with the shares of x stock currently held by a’s grantor_trust the trust agreement provides that the principal purpose of the trust is to set forth and govern all incidents_of_ownership and control of the x stock owned by the trust the trust is a single trust however for administrative purposes only the property held in trust will be accounted for internally in two separate shares each a share and together the shares one for a and one for b each share hold sec_50 of the x stock held in trust in connection with the divorce b provided consideration for b’s lifetime distribution rights under the trust but provided no consideration for any remainder_interest in the trust the x stock is subject_to certain liabilities and the trust may assume certain liabilities a b and x represent that the sum of the amount of liabilities to be assumed by the trust plus the amount of the liabilities to which the property to be transferred to the trust is subject will not exceed the total of the adjusted_basis of the property transferred some or all distributions received by the trust from x will be used by the trustee of trust to make required_payments on the liabilities against which the x stock is pledged and those payments will be made equally from a’s share and b’s share in exchange for b agreeing to have the liabilities be paid from b’s share a’s share will issue to b’s share a promissory note for amounts paid out of b’s share with respect to the liabilities additionally although distributions from x to trust will be applied equally to each share a will have a right to certain distributions from trust that will not be shared by b the trustee of the trust intends to elect to treat the trust as an electing_small_business_trust esbt under sec_1361 plr-134979-17 taxpayer requests that we rule as follows x will not be considered to have a second class of stock in violation of sec_1361 solely as a result of the provisions in the trust agreement the consideration provided by b for b’s lifetime distribution rights in connection with the divorce does not prevent the trust from qualifying as an esbt under sec_1361 ruling sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 provides in part that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws and binding agreements relating to distribution and liquidation proceeds collectively governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances trust agreement is not a governing provision that is required to be taken into account under sec_1_1361-1 accordingly the trust agreement is disregarded in determining whether the outstanding shares of x stock confer identical rights to distributions and liquidation proceeds therefore x will not be considered as having more than one class of stock under sec_1361 as a result of the trust agreement plr-134979-17 ruling sec_1361 provides that for purposes of sec_1361 an electing_small_business_trust esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that for purposes of sec_1361 provides that for purposes of sec_1361 the term purchase means any acquisition if the basis of the property acquired in determined under sec_1012 sec_1012 provides that the basis_of_property shall be the cost of such property except as otherwise provided in this subchapter and subchapters c related to corporate_distributions and adjustments k related to partners and partnerships and p related to capital_gains_and_losses sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 provides that in the case of any transfer of property described in sec_1041 the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1041 provides that sec_1041 shall not apply to the transfer of property in trust to the extent that the sum of the amount of the liabilities assumed plus the amount of the liabilities to which the property is subject exceeds the total of the adjusted_basis of the property transferred proper adjustment shall be made under sec_1041 in the basis of the transferee in such property to take into account gain recognized sec_1_1041-1t q a-7 of the temporary income_tax regulations provides that a transfer of property is related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than six years after the date on which the marriage ceases a divorce plr-134979-17 or separation instrument includes a modification or amendment to such decree or instrument a is causing a’s grantor_trust to transfer the shares of x stock to the trust pursuant to the divorce decree and the amount of the liabilities assumed plus the liabilities that the property transferred is subject_to does not exceed the adjusted_basis of the property transferred accordingly based on the facts submitted and representations made provided that the transfer of the shares of x stock to the trust occurs within six years of the entry of final judgment and the terms of the trust as executed by a and b remain materially identical to those submitted we conclude that sec_1041 applies and a and b will not recognize any gain_or_loss on the transfer of the shares of x stock from a’s grantor_trust to the trust further sec_1041 applies such that the transfer is treated as a gift under sec_1041 as such b’s acquisition of b’s lifetime distribution rights in the trust for consideration is not a purchase within sec_1361 because the sale is not governed by sec_1012 accordingly b’s acquisition of b’s distribution rights will not disqualify trust from being an esbt except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we neither express nor imply any opinion concerning the application of sec_682 to the trust and whether the trust is a grantor_trust under sec_671 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to x's authorized representatives sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
